Case: 21-60883     Document: 00516378291         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2022
                                  No. 21-60883                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melvin Lionell Jones, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:20-CR-91-4


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Melvin Lionell Jones, Jr., appeals the 168-month sentence imposed
   following his guilty plea conviction for conspiracy to possess with intent to
   distribute cocaine.    He argues that the sentence was substantively
   unreasonable because the district court gave undue weight to the career


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60883      Document: 00516378291           Page: 2    Date Filed: 06/30/2022




                                     No. 21-60883


   offender guideline and did not adequately account for other relevant
   sentencing factors.
          The Government moves to dismiss the appeal or, alternatively, for
   summary affirmance based on the appeal waiver in Jones’s written plea
   agreement. Jones’s challenge to his waiver as invalid or unenforceable under
   the circumstances lacks merit, as Jones was specifically admonished about his
   right to appeal and that he was giving up that right as part of his plea, and the
   waiver broadly precludes any challenge to Jones’s sentence. See United States
   v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Accordingly, the Government’s
   motion to dismiss the appeal is GRANTED. Its alternative motion for
   summary affirmance is DENIED. The appeal is DISMISSED.




                                          2